DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 9 is objected to because of the following informalities:  
Regarding Claim 9, in line 1, applicant should change the “claim 9” into --claim 1--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, recites the limitation " the promoter " in 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3-6 and 8-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2016/0168214 A1 by Cuero Rengifo et al (hereinafter Cuero) in view of US Patent Pub. No. 2002/0072596 A1 by Ruben et al (hereinafter Ruben).


Regarding Claim 1, Cuero teaches a DNA construct (Claim 1) comprising the following genetic components (Claim 1): (a) a gene that expresses amyloid precursor protein (Claim 1), and (c) a gene that expresses TonB (Claim 1); and optionally (d) a gene that expresses a reporter protein (Claim 11) but does not explicitly teach (b) a gene that expresses transferrin.  

However, Ruben teaches (b) a gene that expresses transferrin (Abstract, Par. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cuero by Ruben such that a gene that expresses transferrin could be added to the DNA construct of Cuero in order to enhance the construct’s utility for diagnostic and therapeutic methods related to Alzheimer’s disease (Ruben, Abstract, Par. [0055]).

Regarding Claim 3, Cuero teaches further comprising a gene that expresses a riboswitch (Claim 6). 
 
Regarding Claim 4, Cuero teaches wherein the gene that expresses amyloid precursor protein has SEQ ID NO. 3 or at least 70% homology thereto (Par. [0028, 0030], Claim 4).  

Regarding Claim 5, Cuero teaches wherein the gene that expresses SEQ ID NO. 5 or at least 70% homology thereto (Par. [0028, 0030]) Cuero further teaches the gene that expresses amyloid precursor protein has SEQ ID NO. 1 or a derivative or variant thereof (Claim 4) but does not explicitly teach transferrin has SEQ ID NO. 5 or at least 70% homology thereto. 

However, Ruben teaches (b) a gene that expresses transferrin (Abstract, Par. [0055]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cuero by Ruben such that a gene that expresses transferrin has SEQ ID NO. 5 or at least 70% homology thereto could be added to the DNA construct of Cuero in order to enhance the construct’s utility for diagnostic and therapeutic methods related to Alzheimer’s disease (Ruben, Abstract, Par. [0055]). 
Regarding Claim 6, Cuero teaches wherein the gene that expresses TonB has SEQ ID NO. 6 or at least 70% homology thereto (Par. [0028, 0030], Claim 5). 

Regarding Claim 8, Cuero teaches wherein the gene that expresses a riboswitch  (See Claim 2 rejection) has SEQ ID NO. 2 or at least 70% homology thereto (Par. [0028, 0030]).  

 Regarding Claim 9, Cuero teaches wherein the promoter is a T3 promoter, a T7 promoter, an iron promoter, or a GAL 1 promoter (Par. [0040]).  

Regarding Claim 10, Cuero teaches wherein the construct comprises a gene that expresses a reporter protein (Claim 11).  

Regarding Claim 11, Cuero as modified by Ruben teaches wherein the DNA construct comprises (See Claim 1 rejection) (a) gene that expresses amyloid precursor protein (See Claim 1 rejection), (b) a gene that expresses transferrin (See Claim 1 rejection), (c) a gene that expresses TonB (See Claim 1 rejection), (d) a gene that expresses a ribosomal switch (See Claim 3 rejection), and (e) a gene that expresses an iron promoter (Cuero, Par. [0040]: Fe, i.e. the iron).  

Regarding Claim 12, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) gene that expresses amyloid precursor protein (See Claim 1 rejection), (b) a gene that expresses transferrin (See Claim 1 rejection), and 97ATTORNEY DOCKET NO. 930201-1090 (c) a gene that expresses TonB (See Claim 1 rejection) but does not explicitly teach the order. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben.
	
Regarding Claim 13, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) a gene that expresses a ribosomal switch (See Claim 3 rejection), (b) gene that expresses amyloid precursor protein (See Claim 1 rejection), (c) a gene that expresses transferrin (See Claim 1 rejection), and (d) a gene that expresses TonB (See Claim 1 rejection) but does not explicitly teach the order. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben.

Regarding Claim 14, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) a gene that expresses a ribosomal switch (See Claim 3 rejection), (b) gene that expresses amyloid precursor protein (See Claim 1 rejection), (c) a gene that expresses transferrin (See Claim 1 rejection), (d) a gene that expresses an iron promoter (Cuero, Par. [0040]: Fe, i.e. the iron), and (e) a gene that expresses TonB (See Claim 1 rejection) but does not explicitly teach the order. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben. 

Regarding Claim 15, Cuero as modified by Ruben teaches wherein the DNA construct comprises (a) a gene that expresses -amyloid receptor (See Claim 2 rejection), (b) gene that expresses amyloid precursor protein (See Claim 1 rejection), (c) a gene that expresses transferrin (See Claim 1 rejection), (d) a gene that expresses TonB (See Claim 1 rejection), (e) a gene that expresses a ribosomal switch (See Claim 3 rejection), and (f) a gene that expresses an iron promoter (Cuero, Par. [0040]: Fe, i.e. the iron).

 Regarding Claim 16, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) a gene that expresses -amyloid (See Claim 2 rejection), (b) gene that expresses amyloid precursor protein (See Claim 1 rejection), (c) a gene that expresses transferrin (See Claim 1 rejection), and (d) a gene that expresses TonB (See Claim 1 rejection) but does not explicitly teach the order. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben.  

Regarding Claim 17, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) a gene that expresses -amyloid receptor (See Claim 2 rejection), (b) a gene that expresses a ribosomal switch (See Claim 3 rejection), (c) gene that expresses amyloid precursor protein (See Claim 1 rejection), (d) a gene that expresses transferrin (See Claim 1 rejection), and (e) a gene that expresses TonB (See Claim 1 rejection) but does not explicitly teach the order. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben.  

Regarding Claim 18, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) a gene that expresses -amyloid receptor (See Claim 2 rejection), (b) a gene that expresses a ribosomal switch (See Claim 3 rejection), (c) gene that expresses amyloid precursor protein (See Claim 1 rejection), (d) a gene that expresses 98ATTORNEY DOCKET NO. 930201-1090 transferrin (See Claim 1 rejection), (e) a gene that expresses an iron promoter (Cuero, Par. [0040]: Fe, i.e. the iron), and (f) a gene that expresses TonB (See Claim 1 rejection) but does not explicitly teach the order. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben.  

Regarding Claim 19, Cuero as modified by Ruben teaches wherein the DNA construct (See Claim 1 rejection) comprises (a) a gene that expresses -amyloid receptor (See Claim 2 rejection), (b) gene that expresses amyloid precursor protein (See Claim 1 rejection), (c) a gene that expresses transferrin (See Claim 1 rejection), (d) a gene that expresses TonB (See Claim 1 rejection), and (e) a gene that expresses an iron promoter (Cuero, Par. [0040]: Fe, i.e. the iron).  

Regarding Claim 20, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) a gene that expresses -amyloid receptor (See Claim 2 rejection), (b) a gene that expresses amyloid precursor protein (See Claim 1 rejection), (c) a gene that expresses transferrin (See Claim 1 rejection), and (d) a gene that expresses TonB (See Claim 1 rejection) but does not explicitly teach the order. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben.  

Regarding Claim 21, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) a ribosomal binding site (Cuero, Par. [0040]), (b) a gene that expresses -amyloid receptor (See Claim 2 rejection), (c) a ribosomal binding site (Cuero, Par. [0040]), (d) a gene that expresses amyloid precursor protein (See Claim 1 rejection), (e) ribosomal binding site (Cuero, Par. [0040]), (f) an iron promoter (Cuero, Par. [0040]: Fe, i.e. the iron), (g) a ribosomal binding site (Cuero, Par. [0040]), (h) a gene that expresses transferrin (See Claim 2 rejection), (i) a ribosomal binding site (Cuero, Par. [0040]), and a gene that expresses TonB (See Claim 1 rejection) but does not explicitly teach the order. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben. 

Regarding Claim 22, Cuero as modified by Ruben teaches wherein the DNA construct comprises from 5' to 3' the following genetic components (Cuero, Claim 11) in the following order (Par. [0035]: the DNA construct further includes (c) a promoter, (d) a terminator or stop sequence, (e) a gene that confers resistance to an antibiotic (a “selective marker”), (f) a reporter protein, (g) a riboswitch, or a combination thereof (teaches a combinatorial arrangements) thus teaches the order): (a) a ribosomal binding site (Cuero, Par. [0040]), (b) a gene that expresses -amyloid receptor (See Claim 2 rejection), (c) a T7 promoter (Cuero, Par. [0040]), (e) a ribosomal binding site (Cuero, Par. [0040]), (f) a gene that expresses amyloid precursor protein (See Claim 1 rejection), (g) ribosomal binding site (Cuero, Par. [0040]), (h) an iron promoter (Cuero, Par. [0040]: Fe, i.e. the iron), (i) a ribosomal binding site (Cuero, Par. [0040]), a gene that expresses transferrin (See Claim 1 rejection), (k) a ribosomal binding site (Cuero, Par. [0040]), and (1) a gene that expresses TonB (See Claim 1 rejection) bur does not explicitly teach the order and (d) a LAC operon. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (rearrangement of parts), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a car navigation apparatus as an external apparatus”.

Note: it would have been obvious to one of ordinary skill in the art that the order of genes and any additional regulatory sequences in the DNA construct could vary, and one could have easily tested the order of these elements in the DNA construct using routine experimentation to identify the optimal order of various elements in the DNA construct of Cuero in view of Ruben. 

Still lacking limitation such as: (d) a LAC operon.

However, Cuero further teaches performing an IPTG induction on transformed cells (Par. [0084]: Top 10 Chemically Competent E.coli cells from Life Technologies were transformed with the DNA construct described herein. After electromagnetic exposure, 100 uL aliquots were plated in petri dishes with SOB agar (same as SOC but without the glucose), ampicillin, isopropyl beta-D-1-thiogalactopyranoside (IPTG), and 5-bromo-4-chloro-3-indolyl-beta-D-galactopyranoside (X-gal) (Par. [0084]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention that the DNA vector of Euero in view of Ruben contains a Lac operon since IPTG induction was well known in the art to induce beta-galactosidase expression from a Lac operon in order to obtain a predictable result.

Regarding Claim 23, Cuero teaches a vector comprising the DNA construct in any one of claim 1 (Par. [0046], Claim 16).  

Regarding Claim 24, Cuero teaches a biological device comprising host cells transformed with the DNA construct of claim 1 (Par. [0027]).  

Regarding Claim 25, Cuero teaches an extract produced by culturing the biological device (Par. [0027], Claim 21).  

Regarding Claim 26, Cuero teaches a method for diagnosing or predicting a disease associated with elevated levels of amyloid in a subject (Par. [0072]), the method comprising the steps of:(a) mixing a sample from the subject (Par. [0072, 0075]) with an extract (Par. [0059-0061]) to produce a test sample; and (b) measuring the fluorescence intensity of the test sample (Par. [0045]) (Also see Par. [0005-0006]).  

Regarding Claim 27, Cuero teaches wherein the sample comprises blood, serum, plasma, saliva, spinal fluid, or urine (Par. [0072]: pathology thus teaches the limitation).  

Regarding Claim 28, Cuero teaches wherein after step (b) correlating the amount of fluorescence to determine if the subject (1) has the disease or (2) is predisposed to the disease (Par. [0045, 0072-0073, 0075, 0098]. Also see Abstract, Par. [0006]).  

Regarding Claim 29, Cuero teaches wherein the disease is Alzheimer's disease, Lewy body dementia, inclusion body myositis, chronic traumatic encephalopathy, or cerebral amyloid angiopathy (Par. [0075]).  

Regarding Claim 30, Cuero teaches wherein the disease is caused by trauma to the brain or cancer (Par. [0004]).

7.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cuero in view of Ruben as applied to Claim 1 above and further in view of “Human LilrB2 Is a beta-Amyloid Receptor and Its Murine Homolog PirB Regulates Synaptic Plasticity in an Alzheimer's Model”, SCIENCE, 20 September 2013, Vol. 341, No.6152 by Kim et al (hereinafter Kim) (Provided by Applicant in IDS).


Regarding Claim 2, Cuero teaches further comprising a gene (See Claim 1rejection) but does not explicitly teach that expresses -amyloid receptor.  

However, Kim teaches -amyloid receptor (Title).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cuero as modified by Ruben by Kim such that a gene that expresses -amyloid receptor could be added to the DNA construct of Cuero in order to enhance the construct’s utility for diagnostic and therapeutic methods related to Alzheimer’s disease (Kim, Title).

Regarding Claim 7, Cuero teaches wherein the gene that expresses -amyloid receptor (See Claim 2 rejection) has SEQ ID NO. 8 or at least 70% homology thereto. (Par. [0028, 0030]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886